19-01064-tmd Doc#56 Filed 11/15/19 Entered 11/15/19 13:44:17 Main Document Pg 1 of 2




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: November 15, 2019.

                                                             __________________________________
                                                                       TONY M. DAVIS
                                                             UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________


                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

  IN RE:                                          §   CASE NO. 18-11043-TMD
                                                  §
  SELENA D. CASH                                  §   CHAPTER 7
       Debtor.                                    §


  J. PATRICK LOWE, Chapter 4 Trustee, and        §
  SELENA D. CASH, Deceased,                      §
  by and through ARLETHA CASH,                   §
  Independent Administrator,                     §
                                                 §
                                                 §
           Plaintiffs,                           §
                                                 §    ADV. NO. 19-1064-TMD
  v.                                             §
                                                 §
  ANTHONY L. SHERIDAN, et al.,                   §
      Defendants.                                §


                         ORDER DISMISSING ADVERSARY PROCEEDING

           On November 6, 2019, the Court entered an order abstaining from this adversary

  proceeding [ECF No. 48]. The order also provided that the Court would dismiss this proceeding

  on November 15, 2019.
                                                  1
19-01064-tmd Doc#56 Filed 11/15/19 Entered 11/15/19 13:44:17 Main Document Pg 2 of 2




        ACCORDINGLY, IT IS ORDERED that this adversary proceeding is dismissed.

                                        # # #




                                           2
